Objection to the Specification
1.	Applicant is required to cancel non-elected claims 10-19 in the next correspondence .	


Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi, U.S. pat. No. 9,788,907 in view of Nelson, U.S. pat. Appl. Pub. No. 2003/0078631.
	Per claim 1, Alvi discloses a surgical system comprising: 
a) a header module (server 170, fig. 1) configured to provide communication to a plurality of functional surgical modules comprising:
i) an external data communication interface 734 configured to receive and transmit data to an external communication device 180 (see col 23, ln 9-12);
ii) an isolated data communication interface 738 configured to receive and transmit data to a first functional surgical module 150 of the plurality of functional surgical modules (see col 23, ln 12-16);
iii) a module processor 704 configured to process data from the isolated data communication interface (see col 5, ln 24-33 and col 20, ln 1-24); 
b) the first functional surgical module comprising:
i) a first data communication switch (wireless hub 160) communicatively coupled to the isolated data communication interface and configured to receive from and transmit data to the isolated data communication interface (see col 5, ln 22-27 and col 6, ln 54-67); and
ii) a first processor circuit (e.g., surgeon interface devices 110, 130) configured to generate an output associated with first surgical device (e.g., surgical tools monitor), e.g., displaying live surgical information on a display device or providing ambient lighting (see col 6, ln 25-38);
c) a second functional surgical module comprising:
i) a second data communication interface (wireless connection) communicatively coupled to the first data communication switch 160 and configured to receive from and transmit data to the first data communication switch (see col 6, ln 25-38); and
ii) a second processor circuit configured to generate parameter data associated with the first surgical device (surgical tools monitor) or a second surgical device (e.g., light, temperature sensors, camera), i.e., generating monitored live surgical data concerning state of patient and surgery such as monitored ambient lighting and temperature (see col 6, ln 39-53); 
d) wherein the module processor is further configured to generate output (or change in the output) associated with the first surgical device based on the generated parameter data associated with the first surgical device or the second surgical device, i.e., displaying real-time guidance on the display device and/or headsets regarding surgical procedure based on generated live surgical data (see col 5, ln 24-33).
Alvi does not explicitly teach a firewall system between the external data communication interface and the isolated data communication interface and configured to prevent data from the external communication device from being transmitted to the first functional surgical module and vice versa. However, Nelson discloses a patient care system that utilizes wireless communication to isolate functional monitoring modules from external networks (see Nelson, par 0024), wherein a firewall is provided within a gateway (header module) to prevent data from an external communication device from being transmitted to the functional monitoring modules and vice versa (see Nelson, par 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a firewall in Alvi because it would have provided data protection to the operating room system from outside attacks (see Nelson, par 0019). 
Alvi also does not teach connecting the second processor circuit of the second functional surgical module to the first data communication switch via a second data communication switch. Nelson however discloses use of a second data communication switch (repeater 134) communicated to the first data communication switch (e.g., wireless hub) to extend the range of the wireless network for the second functional module (see Nelson, par 0023).
It would have been further obvious to one skilled in the art to connect the second functional surgical module to a repeater that is communicated to the wireless hub in Alvi because it would have extended the wireless range for the second functional surgical module.
Per claim 2, Alvi teaches using a common backplane (i.e., wireless network) for connecting the header module (server 170) with the first and second surgical modules (see col 5, ln 12-23).
Per claim 3, Nelson teaches that the network switches are independent components separate from the surgical modules (see col 6, ln 39-67). Moreover, network switches such as wireless routers/hubs and repeaters are known to be powered by DC power sources (using AC adaptors), whereas other surgical components that require more power to operate are typically powered by AC power sources. Thus, it would have been obvious to one skilled in the art to utilize different power sources for network switch devices and other surgical modules in order to provide proper power to operate the devices.
Per claim 4, Alvi teaches using known communication protocols to transmit data between the header module (server) and the surgical modules (see col 23, ln 41-59). It would have been obvious to one skilled in the art to utilize any known data communication standards including data distribution service to implement Alvi invention.
Per claim 5, Alvi teaches that first surgical device outputs various sensor data including electromagnetic energy and temperature measurement (see col 6, ln 39-53). 
Per claim 6, Alvi teaches providing situational awareness to a doctor who operates and adjusts the operation based on generated data associated with the first and second functional surgical modules (see col 5, ln 53-62).
Per claim 7, Alvi also teaches coupling the header system (server) to a cloud system via the external data communication interface that is used to employ the situational awareness (see col 5, ln 33-52).
Per claim 8, Nelson teaches configuring a firewall to prevent data from external communication device from being transmitted to functional surgical/monitoring modules and vice versa (see par 0019).
Per claim 9, Alvi teaches that surgical instrument 540 electrically coupled to the first functional surgical module (headset) and a monitoring device 530 electrically coupled to the second functional surgical module 510 (col 15, ln 9-27).


Response to Amendment
4.	Applicant's arguments filed on April 26, 2022 with respect to claims 1-9 have been fully considered but are not deemed persuasive. It is noted that the rejection has been slightly revised to better address claim limitations.
Per claim 1, applicant alleges that Alvi does not disclose first functional surgical module because Alvi’s surgical data 150 is different in both function and form from the claimed surgical module. Examiner respectfully disagrees.
Alvi’s first functional surgical module comprises surgeon interface device including at least a display device or headset for displaying live surgical data 150 concerning states of the patient and operating room such as heart rate and lighting data (see col 6, ln 39-53). Examiner submits that such surgeon interface device would meet the definition of the claimed functional surgical module because they are clearly designed to perform one or more surgical related functions even though the words “surgical module” were not used in Alvi.
Applicant also alleges that Alvi does not teach the claimed “isolated data communication interface”. Examiner respectfully disagrees.
Alvi clearly teaches providing at least two separate network communication interfaces for separately (or isolatively) processing the operating room communications and external communications (see col 23, ln 9-16). Alvi does not disclose use of a firewall to manage data communication isolation between operating room traffic and external traffic. However, such use of firewall is disclosed by Nelson as discussed in item 3 above.
Applicant alleges that Alvi does not teach the first data communication switch coupled to the isolated data communication switch configured to receive from and transmit data to the isolated data communication interface. Applicant also alleges that Alvi does not mention the words “isolated” and “communication switch”. Examiner respectfully disagrees. 
Alvi teaches clearly using the wireless hub  160 which functions as a data communication switch to receive from and transmit data to the isolated data communication interface resides at the local server 170 (see col 5, ln 23-27 and col 6, ln 54-67 and fig. 1). Applicant is reminded that mere use of different names or labels would not be sufficient to define invention over prior art. In the instant case, a hub is notoriously well known in the art as a data communication switch. With regards to the so called “isolated data communication interface”, it is noted that the claims do not specify any data isolating function to be performed by this interface as alleged by applicant. In fact, the alleged data isolation function is performed by the firewall, not by the isolated interface itself. Therefore, the “isolated data communication interface” is merely seen as a second communication interface which is separate from the external communication interface.
Applicant alleges that Alvi fails to disclose the claimed first processor circuit configured to generate an output associated with a first surgical device because the “output” is different from “data” communicated between the first surgical module and the isolated data communication interface. Examiner respectfully disagrees.
There are several problems with applicant arguments. First, “output” and “data” are not distinctively defined in the claims other than mere different labels. In other words, they could simply refer to the same thing, e.g., an output (from a device) comprises data. Second, even if assuming that “output” and “data” acquire two different meanings in the claims, they could however just refer to two different forms or formats of the same object. For instance, Alvi’s display device 130 outputs or displays live surgical data that is also transmitted to the isolated communication interface directly or via the wireless hub (see col 5, ln 22-27 and col 6, ln 39-53). In this case, the “output” is signal generated by generated by device 130 to show the visual image of the surgical data and the “data” is surgical data comprising patient and operating room data transmitted to the network interface in form of packets.
Applicant alleges that Alvi fails to disclose the claimed second surgical module because Alvi’s operating room camera is not a surgical module. Examiner respectfully disagrees.
Alvi’s peripheral devices including operating room cameras are disclosed to be essential and critical for the surgical procedure and hence would meet the broad definition of functional surgical module, i.e., device designed to be used in a surgical procedure (see col 6, ln 25-38). Moreover, Alvi also teaches utilizing a plurality of second functional surgical devices/sensors for conducting the surgery including various patient monitoring devices, e.g., heart rate monitor, and operating room sensors, e.g., lighting and temperature sensors (see col 6, ln 39-53 and col 15, ln 19-22).
Applicant alleges that Alvi fails to teach causing a change in the output associated with the first surgical device based on the generated parameter data associated with the first or second surgical devices because the “generated parameter data” is distinguishable from the live surgical data about the state of the patient or surgery. Examiner respectfully disagrees.
Again, there are no clear distinctions between “data”, “generated parameter data” and  “output” found in the present claims as they are merely defined as being associated with the first and/or second surgical devices. Therefore, they could be read as the same data or as different formats or values of the same live surgical data. In the instant case, Alvi teaches using the local server to send control and/or real-time guidance to the surgical modules in the operating room such as outputting/displaying new guidance based on generated parameter data of live surgical data, e.g., specific patient data, received from first and second surgical modules (see col 5, ln 24-33). In another example, Alvi also teaches changing lighting output based on lighting reading (generated parameter data) that is not found within a preset range (see col 6, ln 43-47 and 62-67).
Applicant further alleges that neither Alvi nor Nelson teach that the second functional surgical module comprises a second communication switch.  Examiner respectfully disagrees.
Nelson clearly teaches using an additional repeater (second switch) for connecting a second surgical processor/device to the gateway (first switch) (see Nelson, par 0023). Examiner also submits that the word “comprises” does not define how individual components of a “module” are arranged or connected in the module. In the instant case, it does not require that the second switch is integrated or built-in within the second processor circuit of the second functional surgical module. So, a combination of an external switch (such as a repeater) connected to the second processor circuit would satisfy the claim limitation of the second functional surgical module.
Per claim 2, applicant alleges that Alvi’s wireless network does not teach “electrically coupled”.  Examiner respectfully disagrees.
Since “electrically coupled” encompass “wireless coupled” as admitted by applicant, the examiner submits that Alvi teaching meets the claim limitation.
Per claim 3, applicant alleges that it is not obvious to provide and share the same power source to first and second network switches because they are two distinct devices. Examiner respectfully disagrees.
First power source and second power source refer to different types of power source wherein each power source could comprise more than one component. For instance, the first power source is DC power source that could comprise individual AC adaptors for each of first and second network switches.
Per claim 5, applicant alleges that Alvi only teaches providing live surgical data but not “output”. Examiner respectfully disagrees.
As discussed above, Alvi teaches generating various outputs for live surgical data including temperature measurement as well as outputting/displaying such data on a displaying device (see col 6, ln 25-53).
Per claim 9, applicant alleges that Alvi does not teach a surgical instrument electrically coupled to a first functional surgical module. Examiner respectfully disagrees.
Alvi discloses that surgical instrument 540 electrically coupled to the first functional surgical module (headset) and a monitoring device 530 electrically coupled to the second functional surgical module 510 (col 15, ln 9-27).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/9/22